Name: 94/937/EC: Council Decision 22 December 1994 on the provisional application of certain articles of the Second Additional Protocols to the Europe Agreements between the European Communities and their Member States, of the one part, and certain third countries of the other part, and to the Interim Agreements on trade and trade-related matters between the European Economic Community, and the European Coal and Steel Community, of the one part, the same countries of the other part
 Type: Decision
 Subject Matter: Europe;  European construction;  international trade;  international affairs;  tariff policy
 Date Published: 1994-12-31

 Avis juridique important|31994D093794/937/EC: Council Decision 22 December 1994 on the provisional application of certain articles of the Second Additional Protocols to the Europe Agreements between the European Communities and their Member States, of the one part, and certain third countries of the other part, and to the Interim Agreements on trade and trade-related matters between the European Economic Community, and the European Coal and Steel Community, of the one part, the same countries of the other part Official Journal L 366 , 31/12/1994 P. 0021 - 0021 Finnish special edition: Chapter 11 Volume 37 P. 0272 Swedish special edition: Chapter 11 Volume 37 P. 0272 COUNCIL DECISIONof 22 December 1994on the provisional application of certain articles of the Second Additional Protocols to the Europe Agreements between the European Communities and their Member States, of the one part, and certain third countries of the other part, and to the Interim Agreements on trade and trade-related matters between the European Economic Community, and the European Coal and Steel Community, of the one part, the same countries of the other part(94/937/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 113 thereof, Having regard to the Europe Agreement signed with Romania on 1 February 1993, as amended by the Additional Protocol signed on 21 December 1993, Having regard to the Interim Agreement() with Romania which entered into force on 1 May 1993, as amended by the Additional Protocol signed on 21 December 1993, Having regard to the Europe Agreement signed with the Republic of Bulgaria on 8 March 1993, as amended by the Additional Protocol signed on 21 December 1993, Having regard to the Interim Agreement() with the Republic of Bulgaria which entered into force on 31 December 1993, as amended by the Additional Protocol signed on 21 December 1993, Having regard to the conclusions of the General Affairs Council which took place on 31 October 1994, Having regard to the proposal from the Commission, Whereas the Commission has negotiated on behalf of the Communities Second Additional Protocols to the Interim Agreements on trade and trade-related matters and to the Europe Agreements with Romania and the Republic of Bulgaria; Whereas the relevant parts of these Second Additional Protocols should be applied, with regard to products concerned by the Treaty establishing the European Community, on a provisional basis from 1 January 1995, pending the completion of procedures required for their conclusion, HAS DECIDED AS FOLLOWS: Sole Article Pending the formal conclusion of the Second Additional Protocols, the relevant Articles which shall be applied on a provisional basis from 1 January 1995, are as follows: - Articles 1 and 2 of the Second Additional Protocol to the Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part, and to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part, - Articles 1 and 2 of the Second Additional Protocol to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, and to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria, of the other part. The texts of the initialled Second Additional Protocols including the relevant Articles are attached to this Decision. Done at Brussels, 22 December 1994. For the CouncilThe PresidentH. SEEHOFER() OJ No L 81, 2. 4. 1993, p. 2. () OJ No L 323, 23. 12. 1994, p. 2.